Citation Nr: 0400281	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  95-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to an initial compensable evaluation for 
Hodgkin's disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision that 
granted service connection for Hodgkin's disease with a 0 
percent (noncompensable) evaluation, effective August 11, 
1993.

The Board remanded the case in May 2003 for further 
development, and the case was returned to the Board in 
December 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Radiation treatment for Hodgkin's disease ceased on April 
15, 1992.

3.  Hodgkin's disease has been in remission since the 
effective date of service connection; there is no clinical 
evidence of occasional low-grade fever, mild or chronic 
anemia, fatigability, pruritus, or general muscular weakness 
with loss of weight, secondary pressure symptoms, or other 
evidence of severe impairment of health.  


CONCLUSION OF LAW

The criteria for an initial compensable rating evaluation for 
the veteran's service-connected Hodgkin's disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.117, Diagnostic Code 7709 (1995 & 2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in June 2003.  The letter provided 
the veteran with 30 days to respond; however, the law 
required that he be afforded one year to respond.  
38 U.S.C.A. § 5103(b); Paralyzed Veterans of America v. 
Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  In this case, the 
veteran has submitted correspondence dated in August 2003 
which specifically noted that he felt that he had stated his 
case completely.  Moreover, recent legislation holds that VA 
may now adjudicate a claim within a year of receipt.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  Thus, the notice requirements of the 
VCAA have been met by the RO.  

VA has also complied with its obligation to afford the 
veteran contemporaneous examinations.  The claims file 
contains the results of VA examinations that were the product 
of a review of the claims folder and contain all findings 
needed to evaluate the disability.

VA has also obtained all relevant treatment records, and 
afforded the veteran several VA examinations.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  



I.  Factual Background

Private medical records reflect that in February 1991, a 
routine chest X-ray revealed a mediastinal mass. The veteran 
underwent a mediastinoscopy in February 1991.  A tissue and 
pathology oncology report dated that same month noted a 
mediastinal lymph node biopsy was highly suspicious for 
Hodgkin's disease.  

In a statement dated in October 1991 a private physician 
reported that the veteran had a 10month history of 
mediastinal lymphadenopathy which was increasing in size, 
with a positive gallium scan, peripheral eosinophilia, and a 
history of pruritus involving the anterior chest wall 
unassociated with a visible skin lesion, which was "highly 
suspicious as a B symptom" of Hodgkin's disease.  A November 
1991 private surgical pathology report reflected mediastinal 
lymph nodes showing Hodgkin's disease, nodular, sclerosis 
type.  

A February 1992 private medical report shows that the veteran 
was treated with three complete cycles of chemotherapy.  A 
follow up chest X-ray revealed considerable resolution.  
Radiation therapy was recommended.  

A March 1992 private report from a radiation oncologist 
reflected a diagnostic impression of Stage II B nodular 
sclerosing Hodgkin's disease, status post partial response to 
ABVD chemotherapy.  High energy X-ray treatment was 
recommended.  It was noted that the veteran would develop 
some degree of radiodermatitis, pneumonitis, and possible 
radiosialitis with some probability of at least transient 
hypothyroidism.  

An April 1992 record from a radiation oncologist reflected 
that the veteran underwent radiation therapy in connection 
with Stage II B sclerosing Hodgkin's disease.  It was noted 
that the veteran tolerated the treatment with dry, hacking 
cough and dry desquamation and erythema of the skin in 
irradiated areas.  He did not have any evidence of 
constitutional symptoms and his lungs remained clear.  The 
last reported radiation treatment had taken place on April 
15, 1992.

A private medical record dated in May 1992 reflected that the 
veteran had a considerable cough at the end of his radiation 
treatments which subsequently waned.  However, he developed 
itchiness in his throat, post nasal drip and the cough 
returned.  He denied any shortness of breath or other 
pulmonary symptoms.  His appetite was good and his weight was 
stable.  He denied any chills, fever or night sweats.  On 
examination, the veteran had no evidence of lymphadenopathy 
in the head, neck, axillary or groin regions.  No tonsillar 
enlargement was shown on examination of his oral cavity.  His 
lungs were clear.  

A December 1992 private chest X-ray study revealed no active 
disease involving the heart or lungs.  

On VA examination in September 1993, the diagnoses included 
Hodgkin's disease involving the mediastinum, in remission, 
status post therapy.  

On VA examination in August 1994, the diagnostic impression 
included possible sterility secondary to chemotherapy for 
Hodgkin's disease; atrophic left testicle, and hypotrophic 
right testicle.  

On VA examination in May 1997, the veteran reported that a 
private oncologist followed him in connection with his 
history of Hodgkin's disease in 1991.  He denied any clinical 
recurrence of Hodgkin's disease since 1991.  On physical 
examination, his lungs were clear to auscultation and 
percussion.  It was noted that a private chest X-ray 
examination 3 weeks earlier had been negative.  The diagnoses 
included history of Hodgkin's disease, status post 
chemotherapy, status post radiation.  

On VA examination in October 1998, the veteran complained of 
shortness of breath.  It was noted that his Hodgkin's disease 
was in remission.  On examination, his lungs were clear to 
auscultation and percussion.  Chest X-ray study was normal.  
The diagnosis was status post radiation and chemotherapy, 
first staged II B, Hodgkin's disease in 1991, presently in 
remission with minimal residuals.  

On VA examination in June 1999, the veteran related that he 
had recovered from Hodgkin's disease in 1991, but had some 
side effects, and was now sterile.  The diagnosis was status 
post chemotherapy and radiation for Hodgkin's disease with 
residuals.  The examiner noted that chemotherapy could make 
the veteran sterile.  

On VA genitourinary examination in June 1999, the veteran 
complained of testicular atrophy and sterility.  He denied 
any dysuria, nocturia, hematuria, incomplete emptying or 
erectile dysfunction.  It was noted that he had smoked one 
pack of cigarettes per day for the last forty years.  The 
lungs were clear to auscultation and percussion.  
Urologically, it was noted that both testes were atrophic, 
measuring between 2.5 and 3 cm bilaterally.  The diagnoses 
were testicular atrophy and sterility.  The examiner noted 
that the examination correlated with findings in 1994 of 
testicular atrophy and sterility, most likely secondary to 
chemotherapy and radiation treatment for Hodgkin's lymphoma.  

In a September 2000 decision, the RO determined that 
entitlement to special monthly compensation based on loss of 
use of a creative organ was established, effective August 11, 
1993, the date of his claim for service connection for 
Hodgkin's disease.  

On VA examination in November 2001, it was noted that the 
claims file and medical records were not available for 
review.  On physical examination, the lungs were clear to 
auscultation and percussion and a chest X-ray study was 
normal.  Pulmonary function tests (PFT) revealed mild 
obstruction.  The diagnosis was Hodgkin's disease, status 
post radiation and chemotherapy.  It was noted that the 
veteran was sterile secondary to chemotherapy.  The veteran 
gave complaints of decreased lung capacity due to the 
radiation therapy.  The examiner noted that there were 
residuals from the treatment for Hodgkin's disease.  

On VA examination in November 2002, it was noted that the 
veteran's claims file was available and was reviewed by the 
examiner.  The veteran indicated that his Hodgkin's disease 
was in remission and he had been released from oncology 
treatment in 1999.  He asserted that since his radiation 
treatment for Hodgkin's disease, he had experienced shortness 
of breath but no weight loss.  He denied any history of chest 
pain, abdominal pain, nausea or vomiting.  The veteran noted 
a one pack per day history of smoking for twenty years but 
stated that he quit smoking two weeks prior to the 
examination.  The veteran indicated that he had an abnormal 
stress test in October 2002 and subsequently underwent an 
angiogram and stent placement.  Otherwise, he denied a 
history of tuberculosis or pneumonia.  

On physical examination, his lungs were clear and heart 
sounds were regular.  PFT studies revealed mild restrictive 
defect with no bronchodilator response.  A chest X-ray 
performed in November 2002, revealed no significant change 
and no focal infiltrates.  Mild elevation of the right 
hemidiaphragm was noted, which was unchanged.  It was noted 
that the chest X-ray study had not changed since October 
1998.  The diagnoses included Hodgkin's disease, stage II B, 
nodular sclerosis type, which was currently in remission and 
status post radiation therapy for Hodgkin's disease with mild 
restrictive lung disease.  

A VA pulmonary opinion dated in November 2002 addresses the 
question of whether the veteran's shortness of breath was 
related to the radiation therapy received in connection with 
treatment for Hodgkin's disease.  The examiner indicated that 
although residual radiation pulmonary fibrosis resulting in 
restrictive lung disease could be a cause of shortness of 
breath, the veteran's 1993 chest X-ray studies pre-dated his 
presenting symptoms in 1998.  The examiner also noted that 
the veteran had denied pulmonary symptoms on examination in 
1994.  

The examiner opined that the cause of his shortness of breath 
was unlikely related to pneumonitis from radiation treatment 
since the radiation therapy occurred 10 years ago and based 
on chest-X-ray reports, no inflammation was present which was 
suggestive of pneumonitis.  It was noted that a possible 
cause of shortness of breath in the veteran was obesity which 
could result in restrictive lung disease.  The examiner 
indicated that the veteran's weight was in the 200 pound 
range which could cause shortness of breath.  The examiner 
also noted that the effects of his 20-pack year smoking 
history could not bee ruled out as a possible or compounding 
factor causing his shortness of breath.  


II.  Legal Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Id.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  When after a careful review of all available and 
assembled data a reasonable doubt arises regarding the degree 
of disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In the present case, the veteran initiated his claim in 
August 1993, prior to when the rating schedule for 
determining the disability evaluations for hemic and 
lymphatic systems were changed, effective October 23, 1995.  
The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

In addition, as the veteran has appealed from an initial 
award, consideration will be given as to whether an initial 
compensable rating for his service-connected Hodgkin's 
disease was warranted for any period of time during the 
pendency of his claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under the applicable rating criteria in effect prior to 
October 23, 1995, a 100 percent rating is assigned for acute 
(malignant) or chronic types of Hodgkin's disease with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  A 60 percent rating is warranted if there 
is evidence of general muscular weakness with loss of weight 
and chronic anemia, or secondary pressure symptoms such as 
marked dyspnea, edema with pains and weakness of extremity, 
or other evidence of severe impairment of general health.  A 
minimum 30 percent evaluation is assigned where there is 
evidence of occasional low-grade fever, mild anemia, 
fatigability or pruritus.  A note to Diagnostic Code 7709 
provides that a 100 percent rating will be continued for one 
year following cessation of surgical, x-ray, antineoplastic, 
chemotherapy, or other therapeutic procedure.  If there has 
been no local recurrence or invasion of other organs, the 
disease is to be rated based on residuals.  38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (1995).  

Effective October 23, 1995, a 100 percent rating evaluation 
is assigned with active disease or during a treatment phase.  
Note to Diagnostic Code 7709 provides that a 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in the 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) 
(Revisions of Decisions).  If there has been no local 
recurrence or metastasis, rating is based on residuals.  38 
C.F.R. § 4.117, Diagnostic Code 7709 (2003).  

Based on a close review of the pertinent medical evidence in 
this case, the Board determines that under both the old and 
revised rating criteria, the veteran's service-connected 
Hodgkin's disease does not warrant a compensable rating 
evaluation at any time since the assignment of his initial 
rating.  More specifically, the veteran is not entitled to a 
100 percent rating evaluation under either the old or new 
criteria as his the medical evidence reflects that his 
Hodgkin's disease appears to have gone into remission as far 
back as 1992.  Upon completion of the veteran's radiation 
therapy on April 15, 1992, the clinical findings, including 
the December 1992 X-ray study showed no active disease.  

While the veteran would have been entitled to a 100 percent 
evaluation under the old rating criteria for one year 
following cessation of treatment in April 1992, service 
connection did not become effective until August 1993.

Subsequent medical records and examinations of the veteran 
indicate that he has not experienced a reoccurrence of 
Hodgkin's disease.  After having received radiation therapy 
in 1992, the veteran under went a VA examination in September 
1993.   The diagnostic impression at that time was Hodgkin's 
disease, in remission.  Subsequent records and VA examination 
reports noted that the veteran's Hodgkin's disease was in 
remission.  Regarding any residuals for service-connected 
Hodgkin's disease, the Board notes that a June 1999 VA 
examination report reflected findings of testicular atrophy 
and sterility, most likely secondary to chemotherapy and 
radiation treatment for Hodgkin's lymphoma.  

While the veteran has asserted that he has shortness of 
breath which is related to his radiation therapy, the most 
recent VA examiner concluded after a review of the record 
that it was less likely than not that the current shortness 
of breath was related to such therapy.  This examiner's 
opinion is more probative than earlier suggestions in the 
record that the shortness of breath could be related to 
radiation therapy.  The examiner took into account the 
earlier findings.  The examiner also provided reasons for the 
conclusion whereas earlier opinions did not provide a 
rationale.

Based on all of the above findings, the veteran has failed to 
meet the criteria for a compensable rating evaluation under 
both the old and revised rating criteria, as his Hodgkin's 
disease is not presently active and VA examinations, 
including the most recent in November 2002, indicates that he 
has no symptomatic residuals of the disease.  Accordingly, 
his current zero percent (noncompensable) rating evaluation 
is appropriate.  With regards to the residuals which the 
veteran has been noted to have, the Board notes that such 
residuals have been addressed and separately rated in 
accordance with the governing law, and the veteran is 
receiving compensation for such disabilities.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the zero percent 
(noncompensable) rating reflects the highest degree of 
impairment shown since the date of the grant of service 
connection.  As such, the rating should be effective since 
that time.  Therefore, there is no basis for staged rating 
the present case.   


ORDER

Entitlement to an initial compensable rating evaluation for 
the veteran's service-connected Hodgkin's disease is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



